Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 41, 44, 52-58, 60 and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The 112(a) and 112(b) rejections are withdrawn in view of the Remarks and Amendment filed 10/11/22.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-42, 44-66 and 68-87 are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. US 2015/0352568 A1, in view of Zhu et al. 2019/0099328 A1 and Dannelly US 4,181,709.
Maher teaches a method for coating microparticle comprises: introducing particulate material to the Wurster coating apparatus comprising a column sleeve, adding liquid coating through a spray nozzle for coating onto the particulate, adding dry powder excipient to the Wurster coating apparatus having a column sleeve through an inlet, wherein the dry powder is stored in a separate chamber.  See Examples 1-2; Claims and Figs. 1-6.  Column chamber is found in Fig. 4.  Particulate includes active agent having particle size of 5-100 microns.  See paragraphs 0067.  Powder includes dry powder excipients comprising talc and/or magnesium stearate.  See paragraphs 0065-0066.  Coating with at least one polymer, and dry powder excipient such as talc is found in Examples 1-2.  Coating with polymer to controlled drug release is found in Examples 1-2.           
Maher is different in the sense that Maher does not expressly teach a multiple feeding nozzle for different coating formulation.  
Zhu teaches a coating apparatus comprising a processing chamber, a drying zone, and a feeding system.  See Figs. 1 and 4B.  Feeding system includes one or more feeder or atomizer for feeing multiple constituents such as power, liquid, plasticized and the like.  See paragraphs 0052-0053 and Fig. 3. 
Thus, it would have been obvious to one or ordinary skills in the art at the time the invention was made to optimize the Wurst coating apparatus of Maher in view of Zhu to obtain the invention.  This is because Zhu recognizes the improvement of the Wurst coater to overcome disadvantages known in the art, this is because Zhu teaches an apparatus useful for powder coating particles, and most importantly, Zhu teaches a coating method that is useful to modify the release rate of the particles. 
Maher further does not expressly teach the second region of the processing column that is a drying zone, an expansion chamber or a down flow zone and is substantially separated from the first region of the processing column.  However, such feature of the coating apparatus is well known in the art.  See for example the teaching in Dannelly.  Fig. 1 shows a coating apparatus comprising a hollow column 12 that is a particle storage, coating, and drying zones.  See column 10, lines 26-34.  The coating apparatus further a hollow column 18 separated from hollow column 12 by hollow cone 14.  Thus, it would have been prima facie obvious to one of ordinary skill in the art to, by routine experimentation optimize the coating apparatus of Maher to substantially separate the processing columns into different regions in view of the teaching of Dannelly.  This is because Dannelly teaches an apparatus that results in an increased efficiency, and improved storage stability.  See columns 2-3.  

Claims 43 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. US 20150352568 A1, in view of Zhu et al. US 2019/0099328 A1 and Dannelly US 4,181,709 and Oshlack et al. US 5,411,745.
Maher and Zhu and Dannelly are relied upon for the reasons stated above.  The references do not teach combination of magnesium stearate and silicon dioxide as a coating powder.
However, such combination of glidant is known in the art.  See for example the teaching in Oashlack.  Oshlack teaches a poweder-layered drug coating particle comprising coating an inert core with a binder solution, and coating a tacky inert core with a powder layer comprising active agent and excipients including silicone dioxide.  See abstract; columns 4-5; Claims; and Examples.  Particle having the claimed diameter is found in columns 3-4.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include magnesium and silicon dioxide as a glidant in view of the teaching in Oshlack because Oshlack teaches the combination is known in the art.

Response to Arguments
Applicant’s arguments filed 10/11/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While the Examiner could not determine the criticality of having the first and second regions in the processing column being substantially separated, the Examiner found that such feature is known in the art in view of the teaching in Dannelly.  Hence, the above modified 103(a) rejections.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615